DETAILED ACTION
Response to Amendment
The amendment filed 4/27/2022 has been entered. Claims 1-7 are currently pending in the application. Applicant’s amendments to claims 1-6 have overcome all outstanding rejections, as discussed in the interview on 4/11/2022. New claim 7 is the only claim which remains rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: monitor unit, control unit, output determination unit, and change unit in claims 1-6 (the Specification derived structure for these units is an electronic controller configured to perform the functions).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (U.S. Pre-Grant Publication 2020/0165996) in view of Buslepp et al (U.S. Patent 5,163,398).
Regarding claim 1, Goto teaches an engine control device (Figures 1-5 and 12; S43-S49 in Figure 12, corresponding to S40 in Figure 4) comprising: a sensor configured to detect engine speed (See “engine speed” signal and corresponding “crank angle sensor” in Paragraphs 0032-0033, 0036-0037, etc.) and a controller (10) including at least one processor and at least one storage device (Paragraphs 0027-0030) and configured to perform: determining whether an output of an engine is excessive (Figures 4, 5, and 12; Paragraphs 0084-0087 and 0098-0102) when the engine speed is a threshold or more (S42; the threshold speed is a speed set between target idle speed and cranking speed, as noted in paragraph 0098 [Paragraphs 0084-0087 and 0098-0102]); controlling the engine based on a result of the determining (Paragraphs 0087 and 0102); and
Goto does not teach changing in accordance with a warm-up state of the engine, the threshold.
Buslepp teaches an engine control device including a controller (18)(Col. 3, lines 35-56) configured to change in accordance with a warm-up state of the engine, the target idle speed, in order to avoid stalling (Figure 5; Col. 6, lines 13-17 and 52-62).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Goto as taught by Buslepp, such that the controller is configured to change in accordance with a warm-up state of the engine, the target idle speed, in order to avoid stalling, and it therefore also would have been obvious to change the threshold speed since the threshold speed is set relative to and between the target idle speed and the cranking speed.

Allowable Subject Matter
Claims 1-6 are allowed.

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive in overcoming the rejection of new claim 7 because they do not apply to the new claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747